Citation Nr: 1402137	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  11-14 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back disability, and if so, whether service connection is warranted for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Daughter


ATTORNEY FOR THE BOARD

C. E. de Jong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to January 1960, with further periods of active and inactive duty for training in the Army Reserve and National Guard.  He died on February [redacted], 2007.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO in Muskogee, Oklahoma, which denied the appellant's claim to reopen the Veteran's claim of entitlement to service connection for a back disability, for the purpose of accrued benefits.  

The appellant and her daughter testified before the undersigned at a January 2012 videoconference hearing at the RO.  A transcript has been associated with the file.  At this hearing, the appellant clarified that she wished to limit the scope of her appeal to the claim of entitlement to service connection for a back disability only.  See T. at 5.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 

Although the February 2009 rating decision and the March 2011 Statement of the Case reflect that the RO addressed the threshold matter of new and material evidence, the Board itself must make a determination as to whether evidence is new and material before addressing the merits of a claim.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Thus, the question of whether the evidence before the Board is new and material will be discussed below.  


FINDINGS OF FACT

1.  At the time of the Veteran's death in February 2007, he had no adjudicated service-connected disabilities but had a claim of entitlement to service connection for a back disability pending.  

2.  A claim for accrued benefits was filed within one year of the Veteran's death.  

3.  No new and material evidence has been submitted to reopen the claim of entitlement to service connection for a back disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted since the RO's May 1989 rating decision; thus, the service connection claim for a back disability, for the purpose of accrued benefits, is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156  (2013). 

2.  The criteria for establishing entitlement to accrued benefits are not met.  38 U.S.C.A. §§ 5107, 5121 (West 2002); 38 C.F.R. § 3.1000 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen the Veteran's claim of entitlement to service connection for a back disability, for the purpose of accrued benefits.  For the reasons that follow, the Board finds that new and material evidence has not been submitted to reopen the Veteran's service connection claim and that therefore accrued benefits are not warranted.  

I. Accrued Benefits

The law governing claims for accrued benefits provides that, upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when he died. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (2013).  

Although the appellant's claim for accrued benefits is separate from any claim that the Veteran filed prior to his death, an accrued benefits claim is "derivative of" that claim.  By statute, the appellant takes the veteran's claim as it stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  

For a claimant to prevail in an accrued benefits claim, the record must show the following: (1) the appellant has standing to file a claim for accrued benefits (see 38 U.S.C.A. § 5121 ; 38 C.F.R. § 3.1000 ); (2) the service person had a claim pending at the time of his death (see 38 U.S.C.A. §§ 5101(a) , 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998); (3) the service person would have prevailed on his claim if he had not died (id.); and (4) the claim for accrued benefits was filed within one year of the service person's death (see 38 U.S.C.A. § 5121(c) ; 38 C.F.R. § 3.1000(c)).  

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2013).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d) (2013); see also 38 C.F.R. §§ 20.1103, 20.1104 (2013).

The appellant is the Veteran's surviving spouse, and she therefore meets the criteria set out in 38 C.F.R. § 3.1000(a)(1)-(3)  as an eligible survivor.  She thus has standing to file a claim for accrued benefits and meets the first element required to prevail on such a claim.  

At the time of the Veteran's death in February 2007, service connection was not in effect for any disabilities.  However, pending at the time of the Veteran's death were claims for service connection for hearing loss and tinnitus, as well as a claim to reopen his service connection claim for a back disability.  As noted above, at the appellant's January 2012 hearing before the undersigned, she clarified her wish to limit the scope of her appeal to the claim to reopen the Veteran's service connection claim for a back disability.  See T. at 5.  As the Veteran had a claim pending at the time of his death, the appellant meets the second element required to prevail on her accrued benefits claim.  

The appellant filed her claim for accrued benefits in June 2007, within one year of the Veteran's death.  The Board notes the confusing procedural posture of the appellant's accrued benefits claim, given the varied and sometimes contradictory actions taken by the RO related to her claim throughout the period on appeal.  However, it is clear that the appellant filed her initial accrued benefits claim in June 2007, well within one year of the Veteran's death in February 2007.  Therefore, she meets this element required to prevail on her claim.  

Unfortunately, as will be discussed below, the Veteran would not have prevailed on his claim of entitlement to service connection for a back disability, as the claim cannot be reopened.  Thus, the appellant cannot meet this element required to prevail on her accrued benefits claim and accrued benefits are not warranted.  

II. New and Material Evidence

The Veteran's original claim of entitlement to service connection for a back disability was denied by the RO in a December 1984 rating decision on the bases that the Veteran's service records did not show a back injury that the Veteran reported sustaining in summer training with the National Guard in 1974, and that the Veteran's sprain of the lumbosacral ligaments in June 1982 was considered acute and transitory with no aggravation of his 1976 back surgery in the absence of continuity of symptoms since the 1982 injury.  The Veteran did not appeal this decision, and thus it is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran filed another service connection claim for a back disability in November 1986, after falling and injuring his right hip during a period of active duty for training in September 1985.  His claim was again denied in a May 1987 rating decision, on the basis that the evidence did not show the Veteran's lumbar disc fusion and lumbosacral spine ligament sprain were aggravated by the Veteran's fall during his active duty for training.  The Veteran appealed the May 1987 rating decision, and in a March 1989 decision, the Board denied the Veteran's claim and found that the evidence did not show that any injury the Veteran sustained during a period of active or inactive duty for training either resulted in a chronic back disability or increased the severity of any preexisting back disability.  In a September 1989 statement, the Veteran expressed his wish to appeal the March 1989 Board decision, but unfortunately the Court of Appeals for Veterans Claims was not authorized to hear his appeal due to the date of his Notice of Disagreement in July 1987.  Thus the Board decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran filed additional service connection claims in January 1989, and a May 1989 rating decision determined that no new factual basis for the Veteran's service connection claim for a back disability had been established.   The Veteran did not appeal this decision, and thus it is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran filed a May 1995 claim to reopen his service connection claim for a back disability, which was again denied in a June 1995 letter on the basis that no new and material evidence had been received.  The Veteran did not appeal this denial, and thus the decision is final.  Id.  The Veteran then filed an April 2000 claim to reopen several service connection claims, including a back disability.  His claim to reopen his service connection claim for a back disability was denied in an April 2000 rating decision on the basis that no new and material evidence had been received, as the evidence that the Veteran had submitted was duplicative of evidence already in the claims file and which had been considered in prior decisions.  The Veteran did not appeal the April 2000 rating decision, and therefore it is final.  Id.  

The Veteran again filed a claim to reopen his service connection claim for a back disability in September 2006.  The Veteran submitted evidence and was scheduled for a VA examination to evaluate his back disability.  Unfortunately, the Veteran passed away in February 2007, before his scheduled examination.  As noted above, the appellant submitted her claim for accrued benefits in June 2007.  

The appellant submitted additional evidence after the Veteran's death.  In considering the appellant's claim for accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death is evaluated. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; but see Quattlebaum v. Shinseki, Vet. App. 171 (2012); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993) (holding that service department and certain VA medical records are considered as being constructively of record at the date of death although they may not physically be in the claims file until after that date).  In this case, the appellant has not submitted or referred to any records held to be in VA's constructive possession that were not already included in the claims file at the time of the Veteran's death.  The record appears to be complete with regard to the Veteran's service department records and VA medical records.  Therefore, while the Board has, for all practical reasons, reviewed all of the evidence of record, only the evidence contained in the claims file at the time of the Veteran's February 2007 death will be evaluated to determine whether new and material evidence has been submitted sufficient to reopen the Veteran's service connection claim for a back disability.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

As noted above, the Veteran's claim to reopen his service connection claim for a back disability was denied in an April 2000 rating decision on the basis that new and material evidence had not been received, and this decision became final when the Veteran did not appeal it within one year.  In support of his September 2006 claim to reopen his service connection claim for a back disability, the Veteran submitted documents related to his injuries during periods of active and inactive duty for training, as well as documents related to treatment and evaluation of his back, right hip, and right leg pain during the 1980s.  

These documents are all dated between 1985 and 1988 and include the following: an October 1986 letter from Dr. T.S. related to treatment following the Veteran's September 1985 injury; a July 1987 statement discharging the Veteran from the Army Reserve and authorizing a 20 percent disability severance pay; a September 1985 letter of instruction to the Veteran regarding treatment of his right hip; a November 1986 statement from fellow service member W.H. regarding the September 1985 incident; January and February 1987 treatment records from Brooke Army Medical Center related to the Veteran's back and right leg; a July 1986 referral from the Fort Sill orthopedics department to the Brooke Army Medical Center neurosurgery department; September 1985 reports of medical examination and descriptions of the Veteran's injury from Fort Benning; August 1986 treatment notes from Brooke Army Medical Center; and an October 1986 request from the Brooke Army Medical Center physical therapy department to the Fort Sill physical therapy department for a "TENS" device for the Veteran to relieve his low back and right leg pain.  

All of the evidence submitted by the Veteran in support of his September 2006 claim prior to his unfortunate death in February 2007 is duplicative of evidence already included in the claims file and considered by agency decision makers in prior decisions.  The Veteran did not submit any new evidence that was not already included in the file prior to his September 2006 claim.  As all of the evidence submitted by the Veteran is redundant of evidence of record at the time of the last prior final denial of his claim in April 2000, the claim cannot be reopened.  38 C.F.R. § 3.156(a).  Simply stated, he resubmitted the evidence and argument.

As the Veteran's service connection claim for a back disability cannot be reopened, he could not have prevailed on his claim if he had not died.  Therefore, since the Veteran was not entitled to service connection for a back disability at the time of his death, the Board finds that no benefits have accrued.  Accordingly, the appellant's claim for entitlement to accrued benefits must be denied.

Even if the Board were to consider the additional evidence submitted by the appellant, it is important for the appellant to understand that she is simply repeating the same arguments of the Veteran.  In this sense, this evidence, even if considered, is not "new" or "material" evidence since the last unappealed denial of this claim.  

III. Duties to Notify and Assist

With respect to the appellant's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326.

In reviewing the issue of whether the Veteran had any pending claims or was entitled to any unpaid benefits at the time of his death, the Board observes that the law and evidence of record or constructively of record at the time of death are the sole basis on which benefits may be awarded. 38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000 (2013).  Compliance with the duties to notify and assist is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating her claim.  Wensch v. Principi, 15 Vet. App. 362, 368   (2001).  There is no additional evidence that may be submitted by the appellant that can alter the outcome and thus there is no additional assistance that VA might provide.  Therefore, any deficiencies notice or assistance regarding the accrued benefits claim are moot. Valiao v. Principi, 17 Vet. App. 299 (2003).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 1340 (2007). 

ORDER

Reopening of the Veteran's claim of entitlement to service connection for a back disability, for the purpose of accrued benefits, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


